Citation Nr: 1445982	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  09-34 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, generalized anxiety disorder, and personality disorder.

2. Entitlement to service connection for hepatitis C, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to October 1969 and from July 1971 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and was subsequently transferred to the Detroit, Michigan, RO.

In March 2009, a Decision Review Officer (DRO) hearing was held. A transcript of the hearing has been obtained and associated with the claims file.

In February 2014, the Board remanded the above issues to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

In this case, the Veteran seeks entitlement to service connected for a psychiatric disorder, to include PTSD, major depressive disorder, generalized anxiety disorder, and personality disorder.  The Veteran also seeks service connection for hepatitis C, to include as secondary to his psychiatric disorders.

In February 2014, the Board remanded this matter for further development as it was unclear to the Board whether the Veteran's diagnosis of PTSD was under the DSM-IV criteria and as a VA examination had not been provided.  In order to establish service connection for PTSD, the following is required: (1) medical evidence showing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to DSM-IV); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

Subsequently, in March 2014 was afforded a VA examination wherein he was not diagnosed with PTSD, as he did not meet the criteria of the DSM-V.  However, the Board points out that current VA regulation have adopted the criteria of the DSM-IV.  The DSM-V, as of the date of this remand, has not been so incorporated.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  On remand, the Board directs the RO/AMC to provide an additional VA mental disorders examination so as to determine whether the Veteran's current psychiatric diagnosis/diagnoses is/are related to his period of active service.  The examiner must provide a complete rationale in support of any opinion, referencing all relevant medical principles and the fact pattern of this case, and apply DSM-IV criteria in making that determination.

Again, as the Veteran claims his hepatitis C is secondary to his PTSD, the Board, therefore, finds that the claim for service connection for hepatitis C is inextricably intertwined with the psychiatric claim at issue and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an examination by a VA psychiatrist or psychologist, to determine the current nature and etiology of his psychiatric disorders.  The claims file must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner is asked to determine whether the Veteran has PTSD according to the DSM-IV criteria and, if so, whether it is a consequence of the stressors he experienced during service. 

The examiner should utilize the DSM-IV in arriving at diagnoses and identify all existing psychiatric conditions.  If PTSD is diagnosed, the examiner must explain whether and how each of the diagnostic criteria is or is not satisfied, and identify the stressor(s) supporting the diagnosis.

The examiner should identify all psychiatric disorders found to be present (as well as those noted in the treatment records during the pendency of the appeal) and then offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any such disorder is of service onset or otherwise related to the Veteran's military service.

The examiner is also asked to comment on whether the Veteran's psychiatric disorder led to substance abuse.

All appropriate testing should be accomplished.  Rationale for the opinion rendered should be provided.

Additionally, the examiner should consider the Veteran's in-service treatment records, VA treatment records, and any private treatment records.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion.

2. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

